MEMORANDUM OF DECISION
ZAMPANO, District Judge.
The petitioner, presently incarcerated in the Federal Correctional Institution at Danbury, Connecticut, has filed a petition for a declaratory judgment and injunctive relief, seeking to expunge a detainer filed against him by the State of Louisiana. Petitioner, relying on Smith v. Hooey, 393 U.S. 374, 89 S.Ct. 575, 21 L.Ed.2d 607 (1969) and Dickey v. Florida, 398 U.S. 30, 90 S.Ct. 1564, 26 L.Ed.2d 26 (1970), repeatedly requested the appropriate state prosecutor of the State of Louisiana either to release the detainer or to bring him to trial. The prosecutor adamantly refused to comply, returning one letter with the word “No” written across the bottom and declining to reply to others.
 The government has indicated that it approves of the rulings in Weiss v. Blackwell, 310 F.Supp. 360 (N.D.Ga. *13241969) and Lawrence v. Blackwell, 298 F.Supp. 708 (N.D.Ga.1969). This Court adopts the principles established in the Weiss and Lawrence cases and, therefore, grants petitioner’s request to expunge the detainer. The remaining issue is whether Louisiana should be allowed an additional 20 days to move to bring petitioner to trial, as the government urges. Under the special circumstances of this case, the Court is satisfied that petitioner has shown that granting additional time would cause prejudice and serve no useful purpose. Considering the unjustified refusal of the prosecutor to comply with Smith and Dickey, the Court concludes that no additional time should be allowed to preserve the detainer.
Under all the circumstances, it is
Ordered, that the Warden forthwith expunge the detainer from petitioner’s file.